DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 8-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, at least the following claim limitations are indefinite: 
“determining…a first hyper system frame number (HSFN) and a first system frame number (SFN)…based on a time at which enhanced discontinuous reception (eDRX) is enabled and a preconfigured time”, 
“determining…an HSFN adjustment value based on the first SFN and a second SFN, wherein the second SFN is an SFN used at the time at which the access network device enables the eDRX”, 
“adjusting…the first HSFN to obtain a second HSFN based on the HSFN adjustment value”, 
“updating, the second HSFN based on the second SFN”. 
Specifically, each of these limitations merely state a function without providing any indication about how the function is performed.  For example, the first determining step merely states the function (determining an HSFN and an SFN) and generally indicates that this determining function is “based on” a timer at which eDRX is enabled and a preconfigured time.  However, this does not indicate how this function is performed.  In other words, the result is claimed, but not the method for achieving the result.  The same is true of the other limitations listed above.  Thus, the boundaries or scope of the claimed invention are unclear and indefinite.  In other words, one of ordinary skill in the art cannot determine what steps are required to achieve the claimed result.  
To resolve these unclear boundaries, Applicant could amend the claim to include the steps that are performed to achieve the claimed result in each of the above limitations.  For example, claim 2 provides the inventive steps involved in performing the second function (determining an HSFN adjustment value) and would make the boundaries/scope of that claim limitation definite.  Similarly, the limitations of claim 3 would remedy the third limitation (adjusting the first HSFN to obtain a second HSFN).  The first and fourth limitations can similarly be remedied by including subject matter from the corresponding sections of the specification.  For example, the first limitation (determining a first HSFN and a first SFN) can be amended using subject matter from paragraphs 0054 and 0055 on page 12 of the specification as filed.  Similarly, the fourth limitation (updating the second HSFN) can be amended using subject matter from paragraph 0067 on page 14 of the specification as filed.  


Claims 2-5 depend from claim 1 and none of these claims remedies all of the indefinite limitations of parent claim 1.  Therefore, claims 2-5 are similarly rejected under 35 U.S.C. 112(b).  

Regarding claim 6, at least the following claim limitation is indefinite: 
“determining…based on the second HSFN and a third HSFN, a time at which a paging message is sent to the access network device, where the third HSFN is determined based on the time at which the access network device enables the eDRX and a preconfigured time”, 
Specifically, each of these limitations merely state a function without providing any indication about how the function is performed.  For example, the first determining step merely states the function (determining a time at which a paging message is sent) and generally indicates that this determining function is “based on” the second HSFN and a third HSFN.  However, this does not indicate how this function is performed.  In other words, the result is claimed, but not the method for achieving the result.  
However, claim 7 does provide the steps to achieve this claimed result.  Amending claim 6 to include the limitations of claim 7 would make the claim language definite.  

Regarding claim 8, the claim language is analogous to claim 1.  That is, the claim is directed towards an access network device, rather than a method implemented using an access 

Claims 9-12 depend from claim 8 and are rejected under 35 U.S.C. 112(b) for reasons similar to those stated above regarding claims 2-5.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite an abstract idea of determining numbers and an associated adjustment number.  
In particular, claim 1 is directed towards a method for determining a number (a hyper system frame number).  This method comprises the steps of determining two numbers (a first HSFN and a first SFN), determining a third number (a second SFN) and an adjustment value (an HSFN adjustment value).  Obtaining and updating a fourth number (a second HSFN) by adjusting the first HSFN and updating the adjusted first HSFN.  This process of determining four numbers and an associated adjustment value is a mental process.  That is, aside from the phrase “by an [the] access network device”, all of the limitations relate to determining numbers and can clearly be performed mentally.  Further, these determining/adjusting steps are described at a high level.  

Claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements (“by an [the] access network device”) do not provide any inventive concept and merely indicate that the abstract idea is to be implemented on an access device at a high level of generality.
Therefore, claim 1 is rejected under 35 U.S.C. 101.

Claim 6 is directed towards a method comprising the steps of receiving two numbers (second HSFN and time at which the second HSFN is enabled) and determining another number (a time at which a paging message is sent).  Similar to the analysis above for claim 1, step of determining numbers is a mental process.  That is, aside from the phrase “by an [the] core network device”, the limitations relates determining numbers can clearly be performed mentally.  
This judicial exception is not integrated into a practical application because the additional limitations do not provide for such an integration.  The additional limitations include the phrase “by an [the] core network device” and “receiving…a second…HSFN and a time at which the second HSFN is enabled”.  The first limitation is no more than mere instructions to apply the abstract idea using a generic computing device (core network device).  The second limitations are recited at a high level and are interpreted as insignificant pre-solution or data gathering activity.  These limitations do not integrate the abstract idea into a practical application.  

Therefore, claim 6 is rejected under 35 U.S.C. 101.

Claim 8 is analogous to claim 1 with the exception that it is explicitly directed towards the access network device, rather than as a method performed by the access network device.  For reasons similar to those stated above regarding claim 1, claim 8 is rejected under 35 U.S.C. 101.  

Claims 2, 3, and 10 include additional determining limitations that can similarly be performed mentally.  Therefore, claims 2 and 3 are similarly rejected under 35 U.S.C. 101.

Claims 4, 5, 11, and 12 include either the steps of “broadcasting” or the step of “sending” one or more of the above-determined numbers.  These steps are recited at a high level of generality and are interpreted as being insignificant post-solution activity.  Therefore, claims 4 and 5 are similarly rejected under 35 U.S.C. 101.

Claim 7 includes additional determining limitations that can similarly be performed mentally.  Therefore, claims 2 and 3 are similarly rejected under 35 U.S.C. 101.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2020/0037243 to Tamura et al discloses a paging an extended DRX mode in an NR/5G system.
U.S. Patent Application Publication 2019/0313475 to Siomina et al discloses a method for cell verification in eDRX mode.  
U.S. Patent Application Publication 2018/0279256 to Wu et al discloses a method for paging frame and paging occasion calculation in eDRX mode.  
U.S. Patent Application Publication 2016/0044578 to Vajapeyam et al discloses idle mode enhancements for eI-DRX.  
U.S. Patent 10,455,505 to Bangolae et al discloses paging enhancements for eDRX mode.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert C Scheibel whose telephone number is (571)272-3169.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Robert C. Scheibel
Primary Examiner
Art Unit 2467



/Robert C Scheibel/Primary Examiner, Art Unit 2467                                                                                                                                                                                                        March 1, 2021